     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 1 of 10 PageID #:693
                                                                                    1


 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION

 3     UNITED STATES SECURITIES AND              )   Docket No. 18 C 5587
       EXCHANGE COMMISSION,                      )
 4                                               )
                                 Plaintiff,      )
 5                                               )
                    v.                           )   Chicago, Illinois
 6                                               )   August 28, 2018
       EQUITYBUILD, INC., et al.,                )   9:30 o'clock a.m.
 7                                               )
                                 Defendants.     )
 8
                          TRANSCRIPT OF PROCEEDINGS - MOTION
 9                         BEFORE THE HONORABLE JOHN Z. LEE

10     APPEARANCES:

11     For the Plaintiff:                     U.S. SECURITIES AND EXCHANGE
                                              COMMISSION, by
12                                            MR. BENJAMIN J. HANAUER
                                              175 West Jackson Boulevard
13                                            Suite 900
                                              Chicago, Illinois 60604
14
       For the Defendants:                    LAW OFFICES OF MARK L.
15                                            ROSENBERG, by
                                              MR. MARK LOUIS ROSENBERG
16                                            7101 Wisconsin Avenue
                                              Suite 1201
17                                            Bethesda, Maryland 20814
                                              (appearing telephonically)
18
       For the Receiver:                      RACHLIS DUFF ADLER PEEL &
19                                            KAPLAN, LLC, by
                                              MR. MICHAEL RACHLIS
20                                            542 South Dearborn Street
                                              Suite 900
21                                            Chicago, Illinois 60605

22

23                              ALEXANDRA ROTH, CSR, RPR
                                 Official Court Reporter
24                             219 South Dearborn Street
                                         Room 1224
25                               Chicago, Illinois 60604
                                      (312) 408-5038
     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 2 of 10 PageID #:694
                                                                                    2


 1          (Proceedings had in open court:)

 2                 THE CLERK:     Case 18 CV 5587, United States Securities

 3     and Exchange Commission versus Equitybuild.

 4                 MR. HANAUER:     Good morning.       Ben Hanauer for the SEC.

 5                 MR. RACHLIS:     Good morning, your Honor.          Michael

 6     Rachlis and Kevin Duff.         We are here on behalf of the receiver,

 7     Kevin Duff, Receiver.

 8                 MR. DUFF:     Good morning, your Honor.

 9                 MR. ROSENBERG:      Good morning, your Honor.         Mark L.

10     Rosenberg for the defendants.

11                 THE COURT:     All right.     So there are a number of

12     motions.     Let's deal with them as they were filed.

13                 So first of all, there is the application by the

14     Braganca LLC for allowance of compensation, reimbursement of

15     expenses, as they served as counsel for all defendants, and

16     compensation expenses for counsel for the individual

17     defendants, asking that their fees and expenses up to this date

18     be permitted to be paid out of the receivership estate.

19                 What's the SEC's position with regard to this motion?

20                 MR. HANAUER:     Procedurally, your Honor, it's my

21     understanding that motion isn't noticed up until tomorrow.                       The

22     SEC does object and will be filing an opposition brief this

23     morning.

24                 THE COURT:     Okay.

25                 MR. HANAUER:     And it's also my understanding, Ms.
     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 3 of 10 PageID #:695
                                                                                    3


 1     Braganca will not be appearing in court until tomorrow to

 2     present that motion.

 3                 MR. ROSENBERG:      Yes, that's correct, your Honor.

 4     Ms. Braganca had a conflict with another case this morning, was

 5     unable to appear in court this morning.             But she will be there

 6     tomorrow morning.

 7                 MR. RACHLIS:     Your Honor, on behalf of the receiver,

 8     we also want to note for the record, while we are not going to

 9     be filing anything, we are opposing the motion as well.

10                 THE COURT:     Okay.    I will deal with that tomorrow.

11                 The next motion is agreed motion for Court approval of

12     forensic collection protocol.           So I just want to make sure how

13     this is going to work.         So the SEC will be retaining -- or will

14     be paying for its outside forensic consultant to perform the

15     services, is that correct?

16                 MR. HANAUER:     I didn't -- I'm sorry, your Honor?

17                 THE COURT:     The SEC --

18                 MR. HANAUER:     To perform the services?

19                 THE COURT:     Right.    So --

20                 MR. HANAUER:     Yes, your Honor.

21                 THE COURT:     The SEC will be paying for it.

22                 MR. HANAUER:     Yes, as opposed to the receivership and

23     the investors.       This is an agreed motion, your Honor.

24                 THE COURT:     Right.    I just wanted to make sure that

25     that's how it's going to take place.
     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 4 of 10 PageID #:696
                                                                                    4


 1                 All right.     So the parties' agreed motion for Court

 2     approval of forensic collection protocol is granted.

 3                 So then lastly, we have the SEC's motion for entry of

 4     judgment by consent of permanent injunctions and other relief.

 5     I have reviewed the motion as well as the proposed orders that

 6     were submitted.       Is there any further comment from the parties

 7     today with regard to this motion?

 8                 Mr. Rosenberg, anything?

 9                 MR. ROSENBERG:      Yes, just one matter, your Honor, that

10     I wanted to just raise with you, which is that since the entry

11     of -- since signing of the consent by my two clients, they have

12     been cooperating with the receiver and the SEC.                We have

13     engaged in a number of discussions with the receiver.

14                 But there is an issue that's emerged that I just want

15     to bring to your Honor's attention, and that is that the -- as

16     your Honor knows, the -- one of the individual defendants, Sean

17     Cohen, is overseas with his family and has been attempting to

18     secure tickets to come back for himself, his wife and three

19     children.     And we were working with the receiver to try to work

20     it out.

21                 And yesterday it appeared that Mr. Cohen had

22     sufficient points on his Amex account to be able to pay for

23     those tickets.       And the receiver and the SEC had consented to

24     that during the day yesterday, which I appreciated.                 However,

25     it turned out that because there is a past-due payment on the
     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 5 of 10 PageID #:697
                                                                                    5


 1     Amex account, Amex will not allow Mr. Cohen to use those

 2     points.

 3                 And, therefore, we are in a situation in which we

 4     cannot -- he cannot come back with his family.               His three young

 5     children are starting school next week.             And he is not going to

 6     be able to come back except for, you know, an allowance for

 7     those tickets from, you know, his personal assets.                Again, not

 8     from the company's assets.

 9                 So I have -- I notified the receiver and the SEC last

10     night that that was the case and asked their consent on that

11     point.    And the reason why that's important is, obviously the

12     tickets are expensive at the end of the summer.                We're talking

13     about allowance we think of about 6,000, perhaps $7,000, for

14     five people to come back from Turkey.

15                 And obviously we like to work it out with the receiver

16     and the SEC.      But at this point we don't have an agreement on

17     that point.      We have not filed a motion on that because again

18     we thought until yesterday we'd use the AmEx points.                 But now

19     we are in that situation, and it's kind of an emergency

20     situation where we need to -- we need to move forward.

21                 THE COURT:     I think you can try to work it out with

22     the receiver and the SEC.          So it seems like that's an issue

23     that can be worked out.         And so do what you can.         If you need

24     to file a motion, you can file it if it can't be worked out.

25                 Okay, Mr. Rosenberg?
     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 6 of 10 PageID #:698
                                                                                    6


 1                 MR. ROSENBERG:      Yes, that's fine, appreciate that,

 2     your Honor.

 3                 THE COURT:     All right.     So given that, the SEC's

 4     motion for entry of judgment by consent of permanent injunction

 5     and other relief is granted.

 6                 Now, Mr. Hanauer, how do you suggest we go about

 7     addressing the remaining issues of the appropriate

 8     disgorgement, pre-judgment interest, civil penalties, et

 9     cetera, et cetera?

10                 MR. HANAUER:     Thank you, your Honor.         Discussed this

11     with Mr. Rosenberg.        And the plan that we have laid out right

12     now is for the SEC and the Cohens to go pencils down for a

13     little while.      Let the receiver do the work he needs to.                 And

14     it's my understanding there is a lot of work to be done, your

15     Honor.

16                 And then after this period -- you know, some period of

17     allowing the receiver to do the things that he needs to do and

18     allow the parties to have a better lay of the land, then the

19     SEC and the Cohens can discuss the issue of financial remedies.

20     It will be a narrow issue.          Whatever discovery would be needed

21     on that point would simply be for the most part how much money

22     did the defendants take in.

23                 Probably that can just be resolved, you know, paper --

24     paper discovery.       And then the way it's typically done, to the

25     extent the parties can't reach an agreement on a number, we
     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 7 of 10 PageID #:699
                                                                                    7


 1     just brief it to the Court.          And it's resolved on the papers.

 2                 But again, that would be a later date after the

 3     receiver's work has been allowed to run its course.

 4                 THE COURT:     So, how much time do you think you need to

 5     complete that work?

 6                 MR. DUFF:     Well, your Honor, in terms of getting our

 7     arms around the overall accounting picture, I think that's

 8     going to take, you know, a couple months probably.                We have tax

 9     filings due.      I know there is a motion that's pending with

10     respect to that.        They are due September 15.         That's going to

11     be an awful lot of work.

12                 With respect had the preservation, the assets, and

13     getting our arms around the operation of the -- of the company

14     and the operation of the properties, that's going to be an

15     ongoing situation until we resolve how to address those

16     properties.      So that is certainly months and perhaps longer,

17     depending on the path we take.

18                 THE COURT:     With regard to the -- so it seems like the

19     best thing to do, at least from the SEC's standpoint, what you

20     are proposing is, I set a status date at some point, perhaps in

21     about 60 days, to figure out where we are with the receiver's

22     investigation, and see if the issues have been sufficiently

23     narrowed with regard to the remaining issues, so we can set

24     some sort of schedule going forward.

25                 MR. HANAUER:     That sounds great, your Honor.
     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 8 of 10 PageID #:700
                                                                                    8


 1                 THE COURT:     Mr. Rosenberg?

 2                 MR. ROSENBERG:      Yes, that sounds fine, your Honor.

 3     The receiver and the SEC is certainly correct.               It will take a

 4     few months because these are real estate assets.                There is a

 5     lot of complexity in that.          And as the individual defendants

 6     have indicated, they are glad to work with the receiver to help

 7     in any way they can to maximize the value of the real estate

 8     assets.

 9                 THE COURT:     All right.     So we will set this case for

10     further status the week of November 5.             Carmen, give me a date,

11     please.

12                 THE CLERK:     November 7 at 9:00 o'clock.

13                 THE COURT:     At that point, I will set a schedule going

14     forward.

15                 MR. HANAUER:     Thank you, your Honor.

16                 And given the parties' agreement to go pencils down

17     initially and the -- the lack of need for merits-based

18     discovery, we would ask that the mandatory initial discovery

19     requirements be held in abeyance until the November 7 status.

20                 THE COURT:     That's reasonable.       I will go ahead and

21     stay any obligation in the mandatory initial discovery project.

22                 All right.     Thank you.     Yes.

23                 MR. RACHLIS:     There is one other motion, your Honor.

24     That is the -- for the approval of the rates to be charged by

25     the receiver's accountants and to appoint a tax administrator.
     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 9 of 10 PageID #:701
                                                                                    9


 1     That has also been agreed to by the SEC and counsel for the

 2     Cohens.

 3                 THE COURT:     That I don't have in my packet.           Hold on.

 4                 MR. RACHLIS:     It is Docket No. 32, your Honor.

 5          (Brief pause.)

 6                 THE COURT:     To the extent the accounting firms are

 7     going to be engaging outside vendors, what type of outside

 8     vendors would they require?

 9                 MR. DUFF:     Your Honor, I don't know specifically,

10     except that they know that they cannot do it without my express

11     approval.     And obviously we have an eye towards being extremely

12     cost conscious here.

13                 THE COURT:     Okay.    As long as they are hiring outside

14     vendors subject to the receiver's approval, the motion looks

15     fine.     I will go and grant it, and I will enter the order.

16                 MR. RACHLIS:     Thank you, your Honor.

17                 THE COURT:     I guess we will see you tomorrow.

18                 MR. HANAUER:     Thank you, your Honor.

19                 MR. ROSENBERG:      Thank you, your Honor.

20          (Which were all the proceedings heard in this case.)

21

22

23

24

25
     Case: 1:18-cv-05587 Document #: 84 Filed: 10/12/18 Page 10 of 10 PageID #:702
                                                                                 10


 1                                       CERTIFICATE

 2                 I HEREBY CERTIFY that the foregoing is a true, correct

 3      and complete transcript of the proceedings had at the hearing

 4      of the aforementioned cause on the day and date hereof.

 5

 6       /s/Alexandra Roth                                          10/8/2018
        __________________________________                       _________________
 7        Official Court Reporter                                     Date
          U.S. District Court
 8        Northern District of Illinois
          Eastern Division
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
